In a negligence action by an infant to recover damages for personal injuries sustained by her when she was burned by an appliance designed and manufactured for the purpose of restoring normal body heat to persons in a state of shock or other similar condition, and by her father to recover damages for medical expenses and loss of services, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered November 30, 19-60, after trial, upon a jury’s verdict in favor of the infant plaintiff for $17,500 and in favor of the plaintiff father for $2,500. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless, within 20 days after entry of the order hereon, plaintiffs shall stipulate to reduce to $10,000 the verdict in favor of the infant plaintiff, and to reduce to $1,000 the verdict in favor of the plaintiff father, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the jury’s verdict for both plaintiffs is grossly excessive. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.